Title: From John Adams to Massachusetts State Convention, 15 November 1820
From: Adams, John
To: Massachusetts State Convention



Copy—Fellow Citizens
ca. 15 Nov. 1820

An Election, at my age and in my Circumstances, by the free sufferages of so ample a Representation of the fortunes and talents—the experience and wisdom—the authority, the virtues, and the piety of the ancient and renowned State of Massachusetts, I esteem the purest and fairest honor of my life; and my Gratitude is proportionally ardent & sincere: I pray you Gentlemen, to present to the Convention my most cordial thanks.
Your enumeration of services performed for this Country, recalls to my recollection the long series and succession of great and Excellent Characters, with whom I have had the honor to act in the former part of my Life; and to whose exertions I have endeavoured to add my feeble aid—Characters who have been employed by Divine Providence as Instruments in preserving and securing that unexampled Liberty which this nation now possesses—That Liberty which is the source of all our happiness and prosperity—a Prosperity which cannot be contemplated by any virtuous mind without Gratitude, Consolation and delight.—May it be perpetual.
Gentlemen as my age is generally known, it will really be believed, that my forces are too far exhausted, to perform the arduous duties of the high office, which the Benevolence of the Convention has assigned to me.
I am therefore under the necessity to request permission of the Convention to decline the appointment; and to pray that some other Gentleman may be elected, whose vigorous age, and superior talents, may conduct their deliberations with more convenience to themselves, and with great satisfaction to the people of the Commonwealth at large.

(signed) John Adams.